KRUEGER, Judge.
This is an appeal from an order of the Honorable Frank Williford, Jr., Judge of the Criminal District Court in and for
From an order refusing to grant relators bail upon a hearing of their application for a writ of habeas corpus.
Appellants were charged by indictment with the offense of murder. On the day following the return of the indictment they applied to the court for a writ of habeas corpus and prayed that upon a hearing thereof they be granted bail. The writ was granted as prayed for and upon a hearing thereof the court remanded them to the custody of the sheriff without the benefit of bail. Hence this appeal..
We do not deem it necessary, or even proper, at this time, to set out in detail the testimony adduced upon the hearing or to enter upon a discussion thereof. After a most careful examination and consideration of all the testimony introduced, we reached the conclusion that the order remanding them to the custody of the sheriff under the facts appearing in the record was proper. See Ex parte Goode, 123 Tex. Cr. R. 492.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.